Citation Nr: 1213794	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  00-11 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a major depressive disorder with chronic pain syndrome, to include as secondary to paresthesia of the left side of the tongue with hypesthesia of the left facial area.  


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel

INTRODUCTION

The Veteran had active military service from June 1976 to June 1979.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

The Veteran was scheduled for a Board hearing at the RO in August 2008, but in a July 2008 written statement, his attorney said the appellant withdrew his hearing request.  As such, the Board believes all due process requirements were met with regard to his hearing request.  See 38 C.F.R. § 20.702 (2011).  

In May 2006, the Board denied the Veteran's claim and he appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  By Order of May 2007, the Court granted a joint motion for partial remand filed by the Veteran and VA General Counsel that vacated, in part, the Board's May 2006 decision, and remanded the matter to the Board.  In compliance with the Court's remand, in September 2007, and again in October 2008, the Board remanded the Veteran's claim for further evidentiary development.  

In June 2009, the Board again denied the Veteran's claim.  The Veteran appealed the decision to the Court.  In January 2010, the Court granted a joint motion for remand filed by the Veteran and VA General Counsel that vacated the Board's June 2009 decision and remanded the matter for compliance with instructions in the joint motion.  

In June 2010, the Board again remanded this case for development.  It has since returned to the Board.  




FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, he has a major depressive disorder that is proximately due to or the result of service-connected disability.


CONCLUSION OF LAW

A major depressive disorder is secondary to a service-connected disability.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In light of the favorable decision in this case, a detailed discussion regarding how VA complied with the VCAA is unnecessary.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. 

Factual Background

During dental treatment in June 1977, the Veteran reported paresthesia of the left side of the tongue.  He was diagnosed with paresthesia of the lingual branch of V3 secondary to extraction of tooth number 17.  A December 1977 treatment note includes the Veteran's continuing complaints of numbness of the left side of the tongue as well as the gum.  The assessment was nerve damage secondary to anesthesia.  

VA received the Veteran's claim for an acquired mental disorder in June 2002.  He asserted his facial area hypesthesia causes chronic, constant pain that felt like a sinus infection and he had tried to cope with the pain for a long time.  As a result, he had experienced anxiety.  

A September 2002 letter of one of the Veteran's private physicians, Dr. F., notes the Veteran's reported history of progressive left facial area numbness since the in-service dental procedure and "lately," pain in the left face.  December 2002 records from the Veteran's private neurologist, Dr. R., note the Veteran's presentation with a chief complaint of left-sided facial and neck pain, which had recently worsened.  Dr. R noted a past history of anxiety and depression.  Neurological examination was essentially normal, and impression included left chronic hemicrania syndrome; anxiety/depression; and left lingual nerve damage.  Subsequent magnetic resonance imaging of the brain and an electro-encephalography study were interpreted as normal.  

The Veteran was afforded a VA examination in April 2003.  The report noted the Veteran's complaint that the pain was always present and he compared it to a ringing in the ear.  His neurologist had prescribed a number of medications, including psychotropic medications.  The examiner noted the Veteran had no history of formal psychiatric treatment, though his neurologist had recommended it.  The Veteran described numerous symptoms of depression.  He also noted that the inability to escape the odd feelings in his tongue and on the side of his face and head interfered with his ability to function at work, as it impaired his concentration, which caused him to commit errors.  

During the mental status examination, the examiner noted the Veteran was depressed with a flattened effect in an overall pessimistic and fatalistic view of his world.  He told the examiner he was ready to go out of his mind because of the odd sensations in his head, which he described as a constant torture.  Following examination of the Veteran and the claims file, the examiner rendered Axis I diagnoses of major depressive disorder, recurrent, and chronic pain syndrome.  

The examiner observed, however, that while the Veteran met the diagnostic criteria for a major depressive disorder, it was unlikely secondary to a medical condition that occurred in 1977 and that all of his symptoms and difficulties were sorely a consequence.  

In October 2003, the Veteran was evaluated by Dr. A. at a private facility.  He presented with complaints of increasing depression, anxiety, poor sleep and agitation.  He reported that he saw a VA doctor for facial pain.  He apparently expressed his depressive symptoms and was recommended to get psychiatric services.  It was noted that the patient had been given medications by his private physician.  Following examination, Axis I diagnoses were major depressive illness, recurrent and generalized anxiety disorder.  Axis III diagnosis was trigeminal nerve pain.  

VA outpatient records note the Veteran presented for psychological treatment on December 5, 2003.  He reported a several-year history of anxiety and depression, which had increased in severity.  His complaints were essentially the same as reported at the April 2003 examination.  He also noted his facial pain, which had increased in severity, and he believed it contributed to the exacerbation of his anxiety and depression.  He reported a good work record but that he had been having to use more sick leave.  He also reported recent marital conflict.  The screening psychologist noted an Axis I diagnosis of major depressive disorder and rule out generalized anxiety disorder.  

On December 19, 2003, the Veteran was seen in individual therapy by a VA staff psychiatrist, Dr. Y.  The Veteran complained of left facial pain with anxiety and depression.  The diagnosis was major depressive disorder, moderate, secondary to facial pain.  Subsequent records show diagnoses of major depressive disorder secondary to pain syndrome (March 2004); mood disorder secondary to chronic pain syndrome (June 2004); and major depression due to chronic pain (September 2004).  

In June 2006, the Veteran was seen by a private neurologist.  He reported symptoms following the 1977 tooth extraction and that 10 years ago the symptoms got significantly worse to the point that it disables his activity.  After examination, the clinical diagnosis was atypical facial pain - trigeminal neuralgia, which the examiner deemed related to the Veteran's in-service dental procedure.  

Pursuant to the Board's 2007 remand, the Veteran was examined by a panel that consisted of two Board-certified psychiatrists and a licensed psychologist.  The April 2008 examination report notes the panel reviewed the claims file as part of the examination.  The report further notes the Veteran reported a normal and happy childhood.  He described the 1977 in-service dental procedure that left numbness of his left face, tongue, and gum, which never changed, and the pain got worse.  At first the pain was of a numb type, and his primary residual was the loss of taste over two-thirds of his tongue, which he described as including the loss of even basic sweet, sour, salty, and bitter, taste.  When asked by the examiners, he noted his taste was confined to a small part of his tongue.  The Veteran did not, however - noted the examiner, report any changes in his ability to think or comprehend or any cognitive or memory changed as a result of the dental procedure. 

The report notes the examiners then addressed the Veteran's work history, which consists of a history of consistent employment.  He reported 25+ years of service with his current employer and he was generally doing well in his job, as he reported no difficulties or problems, and that he had not lost time from work secondary to psychiatric or psychological problems.  He reported he had been married for 27 years but, at the time of the examination, he had been separated for eight weeks, and he had two daughters.  As concerned his separation, he noted he was depressed a lot, lost interest, and could not have sex.  It had been going on for a long time, but he had just found out a few months earlier. The examiner interpreted the Veteran to mean his marriage had been deteriorating over time, but he only recently became aware of how far it had deteriorated when his wife left him. 

The examiner noted the Veteran was somewhat vague and nonspecific about the onset of his psychiatric problems.  He reported they began approximately 15 to 20 years earlier - somewhere in the area of 1990.  At that time, noted the Veteran, he started being on edge, not sleeping well, everything bothered him, and he started getting more pain in his face, which awoke him three to four times at night.  He started losing interest in doing things.  The pain got worse, and the edginess started. Despite these ongoing symptoms, the Veteran did not seek any kind of assistance until about 10 years earlier, and then only from his primary care physician, and it was also at that time he first reported his complaints of facial pain.  He did not seek mental health treatment until referred by his primary care physician.  His initial evaluation was in 2003. 

The panel noted the April 2003 VA examination, and that it appeared the Veteran had not sought psychiatric treatment until after that examination.  Also noted was the VA outpatient record that noted the June 2004 diagnosis of depression secondary to chronic pain and paralysis of the 5th cranial nerve. The panel noted the May 2004 MRI findings of no abnormalities and generally normal findings and no focal area of abnormal contrast enhancement within the brain.  Such findings, noted the panel, would suggest no obvious physiological cause for the Veteran's 5th cranial nerve paralysis. 

The Veteran reported his medication helped his depression, but he was unable to specify which medication helped him.  He then described his symptoms, and how life seemed to be passing him by.  When asked if anything made his pain worse, the Veteran noted coldness in general made it worse.  The reverse, however, did not apply, as he denied warmth improved it.  In fact, he noted that nothing made the pain better.  When asked specifically if his mood affected his pain, he indicated he did not know, but eventually reported his pain was always the same, regardless of his mood.  He also denied environmental factors affected his depression.  The examiner asked if there had been any significant changes or problems recently, and the Veteran indicated his family had filed bankruptcy due to financial problems and difficulties.  The Veteran, however, denied the bankruptcy had affected, or was affecting, his depression or mood in any way.  He noted prior activities he once enjoyed were softball and socializing with his friends, as well as going out with his wife.  He was on his neighborhood recreation committee and he coached soccer for three years.  He stopped when his kids moved up to a higher level. 

Mental status examination revealed the Veteran to appear sickly and out of shape, and he appeared somewhat older than his stated age.  No evidence of psychosis was noted, as he denied any hallucinations or delusions or homicidal or suicidal ideation.  On a scale of 1 to 10, the Veteran assessed his pain on average as 7/10. He reported drinking two beers on Friday or Saturday with his brother.  He had a couple of friends at work, but he did not go out with them, but he did attend church. No significant impairment of insight or judgment was noted. 

When not working, the Veteran reported he enjoyed walking.  He transported his daughter to sports events and he straightened up around the house and did grocery shopping.  He reported he handled his own finances.  Approximately three years earlier his family went bankrupt due to overspending with credit cards, as well as overspending on their house.  While he reported he was making it at the time of the examination, he noted he was still struggling somewhat.  The examiner noted it appeared the Veteran had financial difficulties for several years, and that some of his anxiety and his seeking treatment occurred at the same time as his financial difficulties. 

The three-member panel rendered an Axis I diagnosis of adjustment disorder with depressed mood, unrelated to the service-connected condition or military service. The examiners also noted the Veteran did not currently meet the diagnostic criteria for depression but rather his current psychological symptoms appeared more consistent with an adjustment disorder with depressed mood.  The examiners noted the Veteran did not seek psychiatric or psychological treatment until approximately two months after the April 2003 VA Compensation and Pension Examination.  Also noted was that, by his report, the Veteran did not seek help for his claimed long-term pain-related problems until approximately 10 years earlier. 

The panel noted it did not find sufficient evidence of symptomatology to diagnose the Veteran with a major depressive disorder.  He continued to function at his job, which he had worked at for over 20 years, and he reported he had lost no time or encountered difficulties at work associated with psychiatric or psychological problems.  The Veteran was also noted to have a stable marriage relationship until recently, he overall reported adequate functioning in almost all areas.  But there were recent stressors consisting of financial difficulties due to credit card overspending and marital problems.  The most appropriate diagnosis in such circumstances, noted the panel, appeared to be that of an adjustment disorder with depressed mood. 

As to whether the Veteran manifested depression secondary to or caused by his current service-connected disorder, the panel noted both research and standard accepted psychiatric nomenclature did not allow for the diagnosis of depression secondary to a medical disorder, unless that medical disorder had a clear etiological or causal relationship to the mood disorder.  According to the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), the clinician must establish that the mood disturbance is etiologically related to the general medical condition through a physiological mechanism, in order to diagnose depression due to a general medical condition. Further, the panel noted, there is no physiological mechanism that can be cited or determined in which paralysis of the 5th cranial nerve would be a causal factor in depression.  The same is true for a general pain disorder of any kind and, according to the DSM-IV, pain in and of itself cannot be considered an etiological factor in the diagnosis of a mood disorder.  As a result, according to accepted psychiatric nomenclature, neither chronic pain nor paralysis of the 5th cranial nerve or loss of sense of taste can be considered etiological causal factors in depression, indicating, therefore, any observed depression could not be caused by or secondary to such disorders. 

The panel opined the diagnosed adjustment disorder did not appear related in any way to the Veteran's chronic pain, loss of taste, or paralysis of the 5th cranial nerve. The Veteran reported no difficulty chewing or functioning in any way, and reported no difficulty with psychiatric problems until long after service, and did not seek psychiatric help until approximately two months after the 2003 VA examination. The panel agreed it was unlikely the Veteran's current adjustment disorder with depressed mood was caused by or aggravated by paresthesia of the left side of the tongue with hypesthesia of the left facial area. 

Following receipt of a copy of the April 2008 VA examination report, the Veteran's attorney referred it to a private clinical psychologist, C.R., Ph.D. Dr. C.R. noted she reviewed the 2008 report, transcripts of the hearings, a written statement from the Veteran, and the notes of numerous outpatient visits with neurology and psychiatry. She noted her concurrence with the diagnosis of the Veteran's treating psychiatrist that he had a major depressive disorder, and she also opined it is as likely as not it developed in response to the service-connected nerve damage. 

Dr. C.R. noted the April 2008 panel diagnosis stood alone in the record, as every other professional had diagnosed the Veteran with major depression, including the VA examiner at the April 2003 examination, as did Dr. A.  The other providers, noted Dr. C.R., also assigned lower Global Assessment of Functioning scores than did the panel.  As to the panel's observation the Veteran significantly over reported his symptomatology, Dr. C.R. noted that tended to conflict with the Veteran's appearance at the April 2008 examination.  Terms used in the mental status examination such as "sickly," "disshelved," "lethargic," "listless," "withdrawn," "detached," and "dysphoric with flatten affect," were consistent with major depression.  Further, she noted, the DSM-IV provides manifestation of at least five stated symptoms is sufficient to meet the criteria for a major depressive episode which, Dr. C.R. noted the Veteran reported: depressed mood, diminished interest or pleasure, insomnia, psychomotor retardation, and diminished ability to think/concentrate. 

Dr. C.R. noted the panel was correct that depression secondary to a medical disorder must entail an etiological relationship between the mood disorder and medical condition.  Dr. C.R. opined that just because major depression is not a physiological outcome of the Veteran's nerve damage did not mean the depression was not an associated emotional outcome.  She stated that the "DSM-IV explicitly mentions the possibility that a major depressive episode can be 'considered to be the psychological consequence of having the general medical condition.'"  She then cited two articles that noted people with chronic pain have three times the average risk of developing psychiatric symptoms-usually mood or anxiety disorders; and, the other article noted people with chronic pain have a portion of the brain that is always active, and the constant activity rewires the nerve connections in the brain. While Dr. C.R. conceded there may not be an etiological mechanism between chronic pain and depression, there was a significant correlation, as the April 2003 VA examination and Dr. Young documented.  She then noted the most recent examination report made little mention of the Veteran's pain other than to report his complaints, as compared to the other notes of record that were replete with notations of the Veteran's efforts to seek pain relief.  She also noted the Veteran's repeated reports of his history of pain that started immediately after his surgery and continued. 

After observing the Veteran's diagnoses of atypical facial pain and trigeminal nerve pain, Dr. C.R. concluded major depression is a common response to chronic pain, and the Veteran's repeated statements of a depressed mood were consistent with her assessment.  Dr. C.R. opined it was more likely than not the Veteran's depression was attributable to his service-connected nerve damage and the associated pain from that condition. 

Following a joint motion for remand, in June 2010, the Board remanded the case for further development.  Specifically, to obtain VA treatment records and to obtain an opinion from the Veteran's treating VA psychiatrist.  In December 2010, the RO requested a VA examination and directed that the request be forwarded to S.P.  

On review, the Veteran's treating VA psychiatrist was Dr. Y.; however, it appears that he retired and the Veteran subsequently participated in telepsychiatry conference with a psychiatric nurse practioner, S.P.  In December 2010, the claims file was reviewed by Dr. J.P, a board-certified psychiatrist.  Dr. J.P. noted that S.P. is not a doctor, psychiatrist, or physician, and she is not trained to conduct compensation and pension examinations nor does she hold the qualifications to conduct or interpret psychologic testing.  Therefore, the opinion request was redirected.  

After review of all records, Dr. J.P. opined that the Veteran was suffering from a depressive disorder rather than an adjustment disorder with depressed mood.  He noted, however, that the timing of the onset of the depressive symptoms was important in establishing a link between service-connected conditions and any psychiatric disorder.  The examiner discussed the timing of the Veteran's symptoms as well as current treatment status.  He also discussed the DSM-IV and provided examples of medical conditions accepted as potentially causing mood symptoms (e.g., Parkinson's disease, stroke, metabolic conditions, endocrine conditions, and autoimmune conditions) and noted the Veteran was not service-connected for any of these medical conditions.  He further noted that there was no biological or physiological mechanism that links any of the Veteran's service-connected conditions with anxiety, depression or any other psychiatric disorder.  He specifically noted that the DSM-IV does not list paralysis of the 5th cranial nerve, loss of sense of smell, or loss of taste as medical conditions that cause any direct physiological effects that can manifest as depression or other psychiatric disorder.  The examiner concluded as follows:

The [V]eteran is diagnosed with a depressive disorder but there is no evidence that this mental health condition is caused by or related to his service connected medical conditions.  According to the [V]eteran's own report in the records, his depression did not occur nor require treatment until over 25 years after the onset of his service connected conditions and therefore cannot be a direct cause of those medical conditions.  Furthermore, there is no known physiological link between the [V]eteran's diagnosed medical conditions and any mental health condition.  Other providers who have diagnosed the [V]eteran with depression secondary to pain or secondary to his medical conditions, are inaccurately using the DSM, since no such diagnosis exists.  

Therefore, all available evidence indicates that the [V]eteran's diagnosed mental health condition of depression is not caused by or related to his service connected medical conditions of paralysis of fifth cranial nerve, loss of sense of smell, or loss of sense of taste.  

In April 2011, the attorney argued that despite the December 2010 VA examiner's point that there is no DSM-IV diagnosis of major depressive disorder secondary or due to pain syndrome, it is a well known medical fact that chronic pain causes depression.  She attached several articles, to include from ABC News, Harvard Medical School, the Mayo Clinic, and Psychology Today, which all support the relationship between pain and depression.  The Board observes that these articles are similar to those referenced by Dr. C.R. in support of her opinion.  Medical articles or treatises can provide important support when combined with an opinion of a medical professional if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222 (1999); Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998). 

Laws and Regulations

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection will be presumed for certain chronic diseases, including a psychosis, if manifest to a compensable degree within one year after discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2011).

Service connection may also be granted for a disability that is proximately due to or the result of an established service-connected disability.  38 C.F.R. § 3.310.  This includes disability made chronically worse by service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

At the outset, the Board observes that there is no evidence that the Veteran has at any time manifested a psychosis, to include to a compensable degree within one year of his separation from active service and the preponderance of the evidence of record is against finding a factual basis for service connection on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309.  

The evidence of record shows that the Veteran was first diagnosed with an acquired mental disorder some 20+ years after separation from active service.  The Board deems it an accurate assessment of the record to observe the Veteran and his attorney do not in fact assert service connection should be allowed on a direct basis, but rather on a secondary basis.  See 38 C.F.R. § 3.310.  The Veteran is currently service-connected for paresthesia, left side of tongue with hypesthesia, left facial area (10 percent); loss of sense of smell (10 percent); and unilateral taste disturbance left side of tongue (0 percent).  

In analyzing the secondary claim, the Board finds it necessary to discuss the December 2009 joint motion for remand, wherein the parties agreed that the Board's statement of reasons and bases was inadequate in two principal respects.  First, that the Board in June 2009 failed to adequately address the probative value of pertinent and potentially favorable medical evidence.  Second, that the Board failed to provide an adequate statement of reasons or bases to support its conclusion that an acquired psychiatric disorder, to include a major depressive and/or adjustment disorder with depressed mood, was not related to service or service-connected disability.  The parties agreed that while the April 2008 examiners concluded an adjustment disorder was not related to service, they did not find that a major depressive disorder was not related to service.  Rather, they merely concluded that the Veteran did not meet the diagnostic criteria for major depressive disorder.  

As discussed in the factual background section, there is some disagreement as to whether the Veteran suffers from a major depressive disorder and the joint motion expressed concern over the Board's failure to reconcile the competing diagnoses.  The April 2008 panel conducted psychological testing and ultimately concluded the Veteran had an adjustment disorder.  Notwithstanding, a review of the record shows that the Veteran has been diagnosed with a depressive disorder by multiple providers.  Indeed, the most recent VA opinion found that the Veteran is suffering from a depressive disorder rather than an adjustment disorder with depressed mood.  For purposes of this appeal and resolving any reasonable doubt, the Board finds that the Veteran suffers from a depressive disorder.  The question, however, is whether such diagnosis is related to service-connected disability.  

As noted in the joint motion, it is necessary to address the probative value of pertinent medical evidence.  In this regard, the claims file contains numerous opinions.  The Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

The Board has reviewed the various opinions of record.  As noted in the December 2009 joint motion for remand, the parties found that the April 2008 examiners did not find that a major depressive disorder was not related to service, only that the Veteran did not have a major depressive disorder.  Given the findings and concerns expressed in the joint motion, the Board is reluctant to continue to find this examination probative regarding causation as concerns a major depressive disorder.  The VA outpatient records and the February 2009 report from Dr. C.R. clearly support the Veteran's claim.  The Board notes that the outpatient records do not specifically set forth a rationale for the diagnoses provided.  Such diagnoses, however, were given by the Veteran's treating psychiatrist and are arguably entitled to some evidentiary weight.  The October 2003 private assessment does not set forth a nexus opinion.  The remaining VA opinions, to include those dated in April 2003 and December 2010 do not support the Veteran's claim.  With regard to the April 2003 opinion, the Board observes that it was not supported by rationale and thus, it is of limited probative value.  Both Dr. C.R.'s report and the December 2010 VA examination are supported by extensive rationale and are considered probative.  The Board notes though that while the December 2010 opinion relies heavily on the proposition that a diagnosis of depression secondary to pain does not exist, it does not discuss the extensive medical literature indicating a relationship between chronic pain and depression.  

As set forth, the claims file contains probative evidence both for and against the Veteran's claim.  Indeed, the cause of his currently diagnosed major depressive disorder may never be known to a certainty.  Under the benefit-of-the-doubt rule, however, for the Veteran to prevail, there need not be a preponderance of the evidence in his favor, but only an approximate balance of positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Given the evidence set forth above, such a conclusion cannot be made in this case.  Thus, resolving reasonable doubt in the Veteran's favor, entitlement to service connection for a major depressive disorder secondary to service-connected disability is warranted. See 38 C.F.R. § 3.102. 


ORDER

Entitlement to service connection for a major depressive disorder is granted.  


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


